Citation Nr: 0102557	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-28 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a left knee injury, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The appellant served from November 1990 until he was relieved 
from "ADT" (active duty for training) in April 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from August 1996 and December 1996 rating decisions by 
the Roanoke, Virginia RO.  This case was before the Board in 
July 1998 and March 2000 when it was remanded for additional 
development.  By rating decision dated in June 2000, the 
rating for post-operative residuals of a left knee injury was 
increased from 10 percent to 30 percent based on limitation 
of extension under Diagnostic Code 5010-5261 and the appeal 
was continued.


REMAND

The appellant contends that his service-connected left knee 
disability is more disabling than currently evaluated.

In the March 2000 Remand, the Board directed the RO to 
schedule the appellant for a special VA orthopedic 
examination in order to ascertain the nature and severity of 
his left knee disability.  Range of motion studies were to be 
performed.  The examiner was to determine whether the left 
knee exhibits weakened movement, excess fatigability, or 
incoordination attributable to the service connected 
disability; and, if feasible, these determinations were to be 
expressed in terms of the degree of additional range of 
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  Finally, the examiner was 
to express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the left 
knee is used repeatedly over a period of time.  These 
determinations, if feasible, were to be portrayed in terms of 
the degree of additional range of motion loss due to pain on 
use or during flare-ups.

A VA examination of the left knee was conducted in April 
2000; however, the examiner did not render all the requested 
opinions.  The April 2000 VA examination report notes the 
appellant's complaints of relatively constant pain, locking 
several times a week and swelling in the left knee.  Range of 
motion was from 20 degrees shy of full extension to 125 
degrees of flexion, with complaints of pain.  The examiner 
noted that there was no instability in the left knee.  The 
examiner also noted that the appellant wears a knee brace.  
The examiner, however, did not indicate whether the left knee 
exhibited weakened movement, excess fatigability, or 
incoordination.  Likewise, the examiner did not indicate 
whether it was feasible to express findings of weakened 
movement, excess fatigability, or incoordination in terms of 
the degree of additional range of motion loss.  In accordance 
with the guidance provided in DeLuca, these additional 
findings, or the absence of these symptoms, is an essential 
part of rating the disability at issue.  The appellant should 
be afforded another orthopedic examination in order to comply 
with the dictates of the Board Remand.

In addition, the March 2000 Remand directed the RO to 
adjudicate whether referral of the appellant's claim for an 
increased rating for his service-connected left knee 
disability warranted referral to the appropriate VA officials 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b).  The June 2000 Supplemental Statement of 
the Case does not reflect that the RO considered this issue.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the March 2000 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

Finally, it should be pointed out that VA General Counsel has 
addressed the question of multiple ratings when evaluating 
knee disabilities.  In VAOPGCPREC 9-98, the General Counsel 
noted that separate ratings could be assigned for knee 
disabilities manifested by instability or subluxation under 
Code 5257 on the one hand and for arthritis based on x-ray 
findings with painful motion on the other hand under 
38 C.F.R. § 4.59 pursuant to Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  See also Hicks v. Brown, 8 Vet. App. 
417 (1995).  In light of the x-ray evidence of degenerative 
changes in the veteran's left knee, remand is required for 
readjudication based upon consideration of the requirements 
of 38 C.F.R. § 4.59 and VAOPGCPREC 9-98, August 14, 1998.

Under the circumstances in this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The appellant should be scheduled for 
a VA orthopedic examination in order to 
ascertain the nature and severity of his 
left knee disability.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review.  
All indicated tests and x-ray 
examinations should be conducted.  

The examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present in the left 
knee.  Determinations on pain with use 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness, fatigability and 
incoordination should be expressed in 
terms of the degree of additional range 
of motion loss.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
is not feasible.  

The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.  
These determinations should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it is not feasible.  

2.  The RO should then review the 
appellant's claim and determine whether 
the report of examination requested above 
complies with the dictates of this 
Remand.  If not, corrective action should 
be implemented. 

3.  Thereafter, the RO should 
readjudicate the appellant's claim, to 
include consideration of whether it would 
be proper to refer the case to the 
appropriate VA officials for 
consideration of entitlement to an 
extraschedular rating pursuant to 38 
C.F.R. § 3.321(b).  Should submission 
under § 3.321(b) be deemed unwarranted, 
the reasons for this decision should be 
set forth in detail.  

In addition, consideration should 
specifically be given to the question of 
whether separate ratings may be assigned 
for the left knee disability based on 
instability and limitation of motion.

If the decision remains adverse to the 
appellant, he and his representative 
should be issued a supplemental statement 
of the case and provided an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




